Title: From Benjamin Franklin to the President and Council of the Royal Society, 29 May 1754
From: Franklin, Benjamin
To: President and Council of the Royal Society


Gentlemen,
Philada. May 29. 1754
The very great Honour you have done me, in adjudging me your Medal for 1753, demands my grateful Acknowledgements, which I beg you would accept as the only Return at present in my Power.
I know not whether any of your learned Body have attain’d the ancient boasted Art of multiplying Gold; but you have certainly found the Art of making it infinitely more valuable.
You may easily bestow your Favours on Persons of more Merit; but on none who can have a higher Sense of the Honour, or a more perfect Respect for your Society and Esteem of its excellent Institution, than Gentlemen, Your most obliged and most obedient Servant
B Franklin
President and Council of the Royal Society.
